Case 2:18-cv-01890-JFB-ARL Document 43 Filed 05/15/19 Page 1 of 31 PagelD #: 682

 

IN FILED |
May 14th 2019 U.S. DISTRICT COURT EDNY.
VIA ECF * MAY 15209 &

LONG ISLAND OFFICE.
Honorable Joseph F. Bianco

vo ddd

United States District Judge ee
United States District Court

Eastern District of New York

100 Federal Plaza

Central Islip , New York 11722

Re: SW.,et al v. Garden City Union Free School District et al

Docket No: ‘18 CV 1890 (JFB)(ARL)

 

Dear Judge Bianco:

We are the plaintiffs and represent our minor son NW in the above captioned matter. We are
writing in response to the Defendants, Board of Education of the Garden City Union Free School

District and Peter Osroff ( hereinafter collectively referred to as “ the District”) answer to our
Case 2:18-cv-01890-JFB-ARL Document 43 Filed 05/15/19 Page 2 of 31 PagelD #: 683

Hon. Joseph F. Bianco

SW et al v. Garden City UFSD
Docket No:18 CV 1890 (JFB)(ARL)
May14, 2019

Page 2 of 17

Order to Show Cause filed on April 8, 2019, by the Defendants council Lewis Silverman, filed

on April 22, 2019.

In response to the District’s Procedural Posture Paragraph, We did advise court of our plans to

continue pro se. In our Opposition to Attorney Request to Withdraw, filed March 22, 2019, Point

9. Summary, we clearly stated that if our Attorney did choose to withdraw, we would continue

pro se, and amend the complaint.

Our Order to Show Cause regarding FERPA ,indicates our intention to continue our efforts to
obtain justice for our son. Defendant states correctly that we were asked to advise by March 29,
2019 if we planned to amend the Complaint, but on March 29, 2019, the scheduled phone
conference was delayed, hence we were still represented by attorney Wendy Pell Beer, as she
requested a two week adj ournment due to her vacation, so we were at her mercy, so to speak, but

we clearly indicated intent to amend the complaint.
Case 2:18-cv-01890-JFB-ARL Document 43 Filed 05/15/19 Page 3 of 31 PagelD #: 684

Hon. Joseph F. Bianco

SW et al v. Garden City UFSD
Docket No:18 CV 1890 (JFB)(ARL)
Mayl4, 2019

Page 3 of 17

In an effort not to waste the courts time and the taxpayers of Garden City’s money, the plaintiffs
filed their order to show cause requesting a FERPA hearing to challenge “false and misleading”,

(also defamatory ,unverified) statements and attributions in our son’s school record.

Via the Freedom of Information Act we obtained copies of their “evidence” , which was edited,
screen shots, out of context, and faked or written by others, but attributed to N.W. by the

defendant Peter Osroff and is now contained in NW’s record.

The District has demonstrated a clear pattern of falsifying our son’s record.

They continue to do so. The defendants submitted a Motion to Dismiss to this court, on June 11,
2018, which contains absurdly false allegations about our son, shooting and using guns on that
Halloween day incident when the kids attacked our house. They lie about what NW confessed to
and said, supposedly with us present, and in that Motion they add new allegations which we have

never even heard before. (Exhibit A).
Case 2:18-cv-01890-JFB-ARL Document 43 Filed 05/15/19 Page 4 of 31 PagelD #: 685

Hon. Joseph F- Bianco

SW et al v. Garden City UFSD
Docket No:18 CV 1890 (JFB)(ARL)
Mayl4, 2019

Page 4 of 17

The defendants also paid a psychiatrist to write a negative, false report on NW, which was

exposed and expunged, so it stands to reason, due to this established history, that the defamatory

inaccuracies we are contesting, are false also.

Plaintiffs Position:

We contend that Defendant’s letter is lengthy effort to digress from the key point that we “never

challenged a substantive decision” in our many requests for a FERPA hearing.

They also deflect by including irrelevant rules, and confusing definition of education record, and
chain of appeal levels within Garden City School District for challenging false details in
students’ files. In addition, they incriminate themselves again to this court, by citing the

“infamous” psychiatric report”, which they were forced to expunge.

The creation, and subsequent expungement of that report exemplifies their pattern of adding
false, misleading, and defamatory statements and allegations to our son’s file. Their pattern of

adding false and defamatory allegations to his education record is undisputed.
Case 2:18-cv-01890-JFB-ARL Document 43 Filed 05/15/19 Page 5 of 31 PagelD #: 686

Hon. Joseph F. Bianco

SW et al v. Garden City UFSD
Docket No:18 CV 1890 (JFB)(ARL)
May14, 2019

Page 5 of

But the “psychiatric report” was one of their most egregious abuses, they lied about the premise
of that interview with our then 12-year old son, brought hm to tears, with their aggressive leading
questions, took his words out of context intentionally , and it perfectly exemplifies how they
abuse their power as custodian of personal records to create false, damaging personal records to
protect themselves against investigations. The psychiatrist they hired to write the report, Dr. Gail
Orris, forced them to remove it, when we filed a complaint against her with the American
Medical Association and New York State Office of Professional Medical Conduct , asking her to
explain her false report to the NY Dept. of Health. She would not stand by the report, and if she
had to testify in your court, I would assume she would be forced to admit that the school district
asked her to embellish it with false statements, and to create a negative portrait. She was quoting
from tests given to her by the District showing that NW had a high level of aggression, yet when
challenged to produce these test she could not as they were never done ! She quoted the Father of
NW .SW -several times in the report even though SW was not present at all and she completely
misdiagnosed NW ’s disability to favor the school, despite having access to 5 other Doctors
diagnosis and reports which contradicted hers ! ( Exhibit B. Various emails regarding the

report.)
Case 2:18-cv-01890-JFB-ARL Document 43 Filed 05/15/19 Page 6 of 31 PagelD #: 687

Hon. Joseph FE. Bianco

SW et al v. Garden City UFSD
Docket No:18 CV 1890 (JFB)(ARL)
May!4, 2019

Page 6 of

Other attorneys represented the District for the removal of this heinous psychiatric report, and
the abuse associated with it, so Mr. Silverman might not be aware referencing it, allows us to use
it as an example to show their consistent pattern of creating false files on our son to discredit
him, after we filed complaints against them for not granting or implementing accommodations
for his learning disability, to the Office of Civil Rights and the defendant, the Board of Education

of GCFUSD.

But the most pertinent question remains - WHY WOULD THE GARDEN CITY SCHOOL
DISTRICT SPEND SO MUCH TIME, YEARS OF LEGAL BATTLES WTH US, TAX
DOLLARS, AND JUDICIAL RESOURCES, TO DENY A FERPA HEARING?

THUS FAR, THEY HAVE BLOCKED EVERY ATTEMPT TO EVALUATE THE VERACITY
OF ALLEGED FALSE ELEMENTS IN OUR SON’S RECORD. IF THEY BELIEVE ALL
THE CONTESTED DETAILS IN OUR SON’S FILE ARE ACCURATE - THEN WHY NOT

HOLD A HEARING AND RESOLVE THE MATTER?
Case 2:18-cv-01890-JFB-ARL Document 43 Filed 05/15/19 Page 7 of 31 PagelD #: 688

Hon. Joseph F. Bianco

SW et al v. Garden City UFSD
Docket No:18 CV 1890 (JFB)(ARL)
May14, 2019

Page 7 of

Every request for a FERPA hearing has been denied on multiple occasions based on

disingenuous grounds that we are challenging a Substantive decision. We have never challenged
the decision - In this case a 5 day principal suspension - rather we have

requested to challenge the wording attributed by defendant Osroff to NW that is included in the
decision.

The defendants attribute statements to NW in his school record and even in their submission to
this court that are not true and were never written by NW. The defendants know this. They know
that several other kids were involved and wrote some of the text messages, they know that the
text messages were heavily edited and redacted by other boys and parents before being handed to
the police, they know the so called threatening pictures of NW holding a weapon was actually
posted on NW’s instagram account early afternoon of Halloween day as his Halloween costume,
and taken by another child and added to the text messages two days after Halloween, the dates
and timings of the screen shots prove this, yet the District continues to deny us the right to a

hearing to have those false statements removed.
Case 2:18-cv-01890-JFB-ARL Document 43 Filed 05/15/19 Page 8 of 31 PagelD #: 689

Hon. Joseph F. Bianco

SW et al v. Garden City UFSD
Docket No:18 CV 1890 (JFB)(ARL)
May14, 2019

Page 8 of

Defendant’s letter explaining denials of FERPA hearings is lengthy effort of superfluous,
irrelevant, information to deflect from the key point that we consistently requested a FERPA
hearing to challenge “false and misleading” edited texts, unverified allegations, and
misrepresented Halloween photos, and WE NEVER CHALLENGED A SUBSTANTIVE

DECISION .(defendant’s disingenuous basis for repeated denials of FERPA hearing).

We were always very specific about false edited texts, misrepresented photos, unverified
allegations which are defamatory, slanderous and potentially damaging. Despite repeated
requests the defendant has never been able to explain to us what substantive decision we are
seeking to challenge nor have they ever been able to explain to us how they have reached that

conclusion.

It is notable that the defendant is still unable to explain this in their submission to the court, they

just state it as a matter of fact as they know it can’t be substantiated.
Case 2:18-cv-01890-JFB-ARL Document 43 Filed 05/15/19 Page 9 of 31 PagelD #: 690

Hon. Joseph F. Bianco

SW et al v. Garden City UFSD
Docket No:18 CV 1890 (JFB)(ARL)
May14, 2019

Page 9 of

Defendant has gone so far as to even misrepresent our request to Congresswoman Kathleen Rice
and FERPA Compliance Unit, telling them that FERPA hearing was denied due to our challenge
of a substantive decision.

The facts remain that we never saw their “evidence” as defendant Osroff refused to show us the
text messages he was basing his decision on. He told us we had to get a copy from the Police.
When we finally got a copy of the “texts” over a month after the boys attacked our house on
Halloween, via a FOIA request it was a collection of screen shots of text messages and instagram
messages and it is patently obvious ,they were selective screen shots of certain of NW’s text
messages, taken out of context, highly edited ( two parents were involved in the editing and
selection of what would be presented to the school ), they don't even make sense, with different
days and times purporting to be the same conversation , pictures of NW's Instagram account shot

off a computer screen added to a text message to pretend it was a picture NW sent and so on.

Feirsen told us, when we met him to show him this, that it did not matter if our son was innocent

“that ship has sailed.”
Case 2:18-cv-01890-JFB-ARL Document 43 Filed 05/15/19 Page 10 of 31 PagelD #: 691

Hon. Joseph F. Bianco

SW et al v. Garden City UFSD
Docket No:18 CV 1890 (JFB)(ARL)
May14, 2019

Page 10 of

The plaintiffs realize that ship has sailed , our son will never get back the 3 months he had to
suffer because of the vindictive actions of the defendants, punishing a 12 year old boy to make
the parents pay for filing a complaint with the OCR, but he can get back part of his reputation

and dignity as well as be protected from any future harm, by having the false statements in his

record removed that the defendants have knowingly placed there.
FERPA DEFINITION OF SCHOOL RECORD IS UNAMBIGUOUS

Defendant’s effort to muddle the definition of a school record, seems further effort to deflect.
The FERPA definition of school record, cited below, is unambiguous. Its irrelevant who the
school can pass education record to, when, or which institutions can obtain them, or if discipline

records are part of the official education record. According to FERPA they are.

The main point is that a is a false unverified and potentially damaging and defamatory record on

our then 12 year old son exists in both his education and Special Education official record, and
Case 2:18-cv-01890-JFB-ARL Document 43 Filed 05/15/19 Page 11 of 31 PagelD #: 692

Hon. Joseph F. Bianco

SW et al v. Garden City UFSD
Docket No:18 CV 1890 (JFB)(ARL)
Mayl4, 2019

Page II of

they have denied FERPA hearing for both. These were concocted by a vindictive and obsessive
principal, and should never be allowed to taint his life, or haunt him in years to come, hence our

reference to the Justice Kavanaugh allegations in our OSC.

Also defendants absurdly misrepresent FERPA law when they write in this letter, that “FERPA
does not permit a hearing”. Their Board of Education Law 5500-R does not supersede federal
education law. This is the first time they cite their internal regulations as excuse for denial of

hearing.

Defendant cites Board of Education policy 5500-R that we were supposed to challenge records
with the building principal , defendant Peter Osroff before appealing to the Superintendent. This
is extremely disingenuous. Since defendant Osroff was disturbingly obsessed with our son, to the
point that we had to ask for a social worker to be present whenever he called our son to his office
(often), and since defendant Osroff, was the creator of the challenged record, he was not

appropriate to adjudicate a record he (falsely) created.
Case 2:18-cv-01890-JFB-ARL Document 43 Filed 05/15/19 Page 12 of 31 PagelD #: 693

Hon. Joseph F- Bianco

SW et al v. Garden City UFSD
Docket No:18 CV 1890 (JFB)(ARL)
May14, 2019

Page 12 of

CONCLUSION:

In summary, as stated in our Order to Show Cause , we allege that these “false and misleading”
statements are at the core of this litigation, because they were never verified or investigated, and
were added to his school record to harm and discredit him, in retaliation for complaints we
lodged against the Garden City Middle School administration for failing to grant, and then

implement, accommodations for his diagnosed learning disability.

| Defendants refused to let us see the “ evidence” they were using to suspend him, so we had no
way of refuting it. The defendant refused us a manifestation hearing by telling us that if we
insisted on one they would suspend NW for a year, thus denying us the right to challenge these
statements in a hearing. Defendants attorney of Guercio & Guercio then told us we could appeal,
but NW would remain out of school during the appeal, which she said would take at least a year

as they would contest it leaving us with no choice but to accept their stipulation agreement.
Case 2:18-cv-01890-JFB-ARL Document 43 Filed 05/15/19 Page 13 of 31 PagelD #: 694

Hon. Joseph F. Bianco

SW et al v. Garden City UFSD
Docket No:18 CV 1890 (JFB)(ARL)
Mayl14, 2019

Page 13 of

The defendants continue to refuse to hold a FERPA hearing. They are doing everything in their
power not to hear the factual evidence and continue to punish NW for an act he did not commit
or words he did not write.

Why would the District spend so much time, tax dollars, effort and judicial resources, to deny a
FERPA hearing, if they are confident our son’s records are accurate? Why would they refuse to
review concrete evidence obtained in a FOIA request, which refutes false statements in his
school record? Why would they want a then-12 year old boy’s record tarnished with defamatory

and false accusations, if they could be proven false?

We allege that the Garden City School District is spending so much money/time to block a
FERPA hearing, because if we proved they added false, unverified, charges to his record, that
would mean that the school principal defendant Osroff and other school officials, intentionally,
psychologically abused and framed a child, causing stress, and countless hours of lost academic

time, as part of a retaliatory campaign for our complaints related to his learning disability.
Case 2:18-cv-01890-JFB-ARL Document 43 Filed 05/15/19 Page 14 of 31 PagelD #: 695

Hoon. Joseph F. Bianco

SW et al v. Garden City UFSD
Docket No:18 CV 1890 (JFB)(ARL)
Mayl14, 2019

Page 14 of

Hence, we respectfully reiterate our request in our OSC to the Court, to please ask the defendant,
the Garden City School District, to grant us a FERPA hearing to dispute the veracity of false and

misleading details in his education record.

Regarding the defendant’s offer at resolution. We maintain that the very existence of a file with
false, misleading, damaging, information could potentially harm him unfairly in years to come.
The false statements and attributions in his file should be expunged now. The stigma he carries in
our village continues today, due to the “longest” (retaliatory) suspension in Garden City school
history, and a stigma would also be attached to a record that had to be “sealed” and then
destroyed. Ironically, the only reason his file needs to be “sealed and destroyed” is due to the
false elements we wish to challenge in a FERPA hearing. (Defendant writes misleading statement
“that hearing is not permitted by FERPA”. This is patently false representation. FERPA law
maintains that school can deny a hearing on certain grounds, but FERPA does not forbid

hearings, as defendant suggests).
Case 2:18-cv-01890-JFB-ARL Document 43 Filed 05/15/19 Page 15 of 31 PagelD #: 696

Hon. Joseph F. Biance

SWet al v. Garden City UFSD

Docket No:18 CV 1890 (JFB)(ARL)

May14, 2019

Page 15 of

We are not contesting the fact he had a 5 day out of school suspension. That can remain on his
record. We are contesting the words and actions attributed to NW which are given as the reason

for the suspension.

Also, the fact that these false and defamatory records they suggest be held by the
Superintendent, could be disclosed by police or law, is not reassuring. As explained in ECF 31
filed on March 22, 2018, Pages 17, 20 - 21, the school officer, Detective Pedone, originally
submitted the unverified and false allegations made by the boys who attacked our home on
Halloween 2015, and Pedone never investigated their veracity before handing them over to the
school principal to use as part of the suspension. Pedone violated police protocol by not
informing us (his parents) of about a police report on an accused minor, and by not verifying the
accusations.. Detective Pedone also did an aggressive, illegal search of our home without reason,
before Halloween, and my complaint to Commissioner Jackson about these incidents were
ignored. Hence, we have just cause to worry that the Garden City police might misuse those

files, if the a situation ever arose.
Case 2:18-cv-01890-JFB-ARL Document 43 Filed 05/15/19 Page 16 of 31 PagelD #: 697

Hon. Joseph F. Bianco

SW et al v. Garden City UFSD
Decket No:18 CV 1890 (JFB)(ARL)
May14, 2019

Page 16 of

_ The fact is the false, misleading and defamatory allegations and statements in our son’s file
should be adjudicated now at a FERPA hearing, or expunged now. Why should our son have a
false, potentially damaging allegations, concocted by some vindictive kids and an obsessive

principal, hanging over his life?

As a potential solution, let the District hold a FERPA hearing, or expunge the challenged records
now, reimburse our son’s private education for forcing him out of the District. We feel the
district should reimburse for private education because we had no choice, he was denied FAPE.
We could not send out son to a school that had fabricated false allegation, stigmatized him, and
refused to look at evidence that would exonerate him? The fact that the defendants lied to this
court, and added new, damaging and absurdly false accusations about guns to their list of
fabricated allegations proves their ongoing hostility. He would have loved to attend the high
school to play basketball, which was his top sport, which he loved. He knew he had little chance
to get on basketball team at private school, and he worked hard to pivot to tennis, to great
success, but his passion has always been basketball, and that was heartbreaking. His freshman

year grades at his private school were much lower than his ability, as he had missed 8th grade,
Case 2:18-cv-01890-JFB-ARL Document 43 Filed 05/15/19 Page 17 of 31 PagelD #: 698

. Hon. Joseph FE. Bianco
SW et al v. Garden City UFSD

Docket No:18 CV 1890 (JFB)(ARL)

May14, 2019

Page 17 of 17

due to all the false allegations etc, He caught up well in sophomore year, but unfortunately top

college look at freshman year grades also. They have hurt his future.

It is the plaintiff view that the district should reimburse their legal fees, which were incurred due

denial of FERPA hearing.

Based on the above we respectfully ask that the order to show cause be granted.

kee

SW and CW on behalf of NW.
Case 2:18-cv-01890-JFB-ARL Document 43 Filed 05/15/19 Page 18 of 31 PagelD #: 699

EXHIBIT. A
Case 2:18-cv-01890-JFB-ARL Document 43 Filed 05/15/19 Page 19 of 31 PagelD #: 700

Courtesy copy — Original Filed by ECF

the plaintiffs seek an impartial hearing to challenge any of the District's decisions regarding
N.W.
On October 31, 2015, N.W. was involved in an incident off school grounds... The October

2015 incident is not described in the Amended Complaint. In sum, N.W., sent highly threatening

 

: text messages and photographs of himself holding what appeared to be a weapon to other
students. The student admitted to several people, including his parents, that he committed this

 

action on the day after Halloween. Then, the following day at en informal Principal's Suspensi

 

Hearing, N.W. again admitted committing the highly threatening actions with his parents presen; sot ~
and with three school personnel witnesses. N.W. also explained to the thrée school personnel 4S

es

—

that he shot another boy with his air gun for no other reason except that he trespassed on his | e

- property. He remained insistent that this was the only reason he shot the other boy with his air a\\
gun. N.W. was shown copies of the highly threatening text messages and photos and after he .
reviewed them, he admitted writing and sending them to a fellow student. Some of N. W.’s
admitted threats included bullying a student unti] he committed suicide, cas a student, /- > pics Dah
threatening to shoot a fellow student with his air gun and buming down the house of another —

N.W. was initially suspended by Principal Osroff on November 5, 2013 for five school

student.

days. The incident was also referred to the Superintendent for a Superintendent’s Hearing where
greater disciplinary measures could have been implemented. Just prior to the commencement of
that hearing, the plaintiffs, who were represented by experienced counsel, entered into a

- “Stipulation of Settlement of Superintendent’s Hearing.” See Exhibit “B,” Stipulation of
Settlement of Superintendent’s Hearing, dated November 13. 2015; Exhibit “C,”

Set
Case 2:18-cv-01890-JFB-ARL Document 43 Filed 05/15/19 Page 20 of 31 PagelD #: 701

_ EXHIBIT. B-
Yahoo Mail Bre Sten ly Mii Ssh wpe TERE nt 43 Filet RS Re Lee ETS PD PeRAN..

lof4

Fw: Garden City Middle School psych interrogation

 

 

 
 

From: cgi coi eh aecolleen_connaughton@yahoo.com>

To: “abruzzoll @gcrfsd. net” <abruzzolt @gcufsd.net>; "feirsenr@gcufsd.net” <feirsenr@gcufsd.net>
Ce: "carylomd@gmail.com" <carylomd@gmail.com>

Sent: Friday, January 8, 2016, 9:20:20 AM CST

Subject: Garden City Middie School psych interrogation

Dear Mrs. Abruzzo,
We received Dr. Oris’ report fast night.
Needless to say, it's disappointing and, we view it as, unprofessional.

The conclusions are impressively twisted, but there are so many misrepresentations of what was ACTUALLY
said during the evaluation. | feel sorry for all the kids who have been victims of this type of adult manipulation.
It's a form of bullying. I'll correct it, for my son's record, and in the hope that it will prevent this type of
experience from happening to another child in this district, or any other.

Also, she included two elements that were officially removed from Mi—ik's record due to lack of evidence- Dr.
Osroff's penis post-it suspension, which superintendent Dr. Feirsen officially had expunged from Miaigis record
since it was unfounded,{see Dr. Feirsen letter May 28,2015) and the report by school psych Ms. Berman report
including the Conner's Teacher Rating - which was also to be removed, as when asked for a shred of evidence,
from any teacher, that Mig had ever, ever been aggressive or defiant, none was provided. (e-mail from Dr.
Grossman).

MRS. ABRUZZO, please remove these two items from this report. We spent lengthy time on both issues, and
had a lengthy debate at the 504 meetings, both were agreed to be removed form his record., officially. This is a
waste of time.

I'll quickly outline a few misrepresentations, and biatant untruths. We can easily refute the rest at the 504. Also,
all positive comments were “omitted” , answers were twisted, Dr. Oris put words in his mouth, badgered him
with leading questions, clearly trying to tease out the conclusion wanted by the District. No wonder he was
“reticent” and “avoided eye contact" with Dr. Oris. He understood from the first questions, that she was putting
words in his mouth, and trying to get him to say things he did not mean. She had zero rapport with him, and did
not try to be friendly or “reassure” him. She set a negative and aggressive tone from the start. She was not
neutral, but very judgmental. He was clearly traumatized by the experience when I walked in at the end of the
the interrogation. M#@& learned from Dr. Osroff that kids who lie get off, and kids who teil the truth, get punished
at the MS. From Dr. Orris he learned that adults in a position of authority over kids, can be extremely dishonest
and hurt you.

How can the District support that? You are supposed support kids?

5/15/19, 4:08 PM
Yahoo Mail -Fgy Garden City Middlr Scheel perce imine TE nt 43. Fil RAPS SDO REESE MSR TA ET PON

2 of 4

~ first diagnoses of severe dysgraphia and ADD by Dr Harold Levinson, submitted to schoo! in April 2014 (and
Dr. Ross' evaluation was Aug 2014). Dr. Oris has wrong, later dates, incomplete info- first meaningful
accommodations finally implemented in fall 2015

- Dr. Orris was told that GC Middle School kids attacked our house several times on Halloween (a Saturday),
throwing garbage, teasing, going into our garage to steal silly string, teasing, Aik about being a sped,
threatening our dog, breaking Halloween statues etc, they did this , many times , for many hours.

- Dr. Orris was advised that the "gun" was plastic, fake, and part of Halloween costume of gangsta, as was
shaved hair cut etc. It is a 20 dollar toy gun.

- | told Dr. Orris that the boy ,iéfWelebdeieaueravho received the so called threatening texts, told many kids in
school that he could not believe that Mrs. Beal reported the threats to pclice as real, and he and the other boys
went to classes, played basketball , went on bus etc all week with Mies talked toédigk at school, etc, the
following 5 days, and never mentioned that they thought threats were real. They even joked about them in
school, and on the bus.

- | said we were disappointed with the District because MMB had to endure 18 months after his diagnoses
without accommodations. { did not say “express displeasure with the whole district”

- | said, and #@8k said, that we feel the principal , Dr. Osroff targets fk, and has treated him unfairly on
discipline issues. There is ample evidence to support this. For example, i@®k was given detentions for incidents
where other kids were involved, but he was the only one punished. He was also punished and penalized on
many occasions for his poor handwriting and poor sketching ability - directly punishing him for his disability.
(dysgraphia).

- |, the mother, NEVER said that the support class is not helpful. | said @Mlm@k is embarrassed about it, as many
kids in the MS tease him about it, and we have advised Mrs. Abruzzo many times that he is teased and bullied
about this. The call him “sped" etc. He feels uncomfortable about that, as any kid would?

~ | did not express displeasure with the school district, | expressed displeasure with the way my son has been
treated in regards to his.accommodations and his disability, and , what | see as the vindictive and retaliatory
actions of the MS principal. That is not an attack on the whole district, but | this is how Dr. Orris twists the truth.
- Inever said "many kids in Garden City icok up tegé@k" - | said he is popular and has many friends. Again,
what a horrible way for Dr. Orris to twist it? She asks me if he was social?

- She ommitted this, but I told her that the boys who attacked our house on Halloween have been actively
pursuing friendship with Nik for years - as have their parents. The Mgiéasuer parents forced their son to joina
basketball league with tein Westbury, and he still went after the texts, and thé@Werhaghewes always after
isk to hang out, and his mother badgered me for her son to go to sleepaway camp with idigk - which I tried
politely avoid, even when they had to pay double, they sent him , and he had a fit when he was not in a tent with
disieand refused to stay if he was not moved in with Nick. Nick does not solicit them, he is always nice to them
though. .

- | told Onis, that the MS principal (Osroff) was clearly unfair for giving a one-day suspension to a boy who
physically attacked my son "on campus” , punching ips 20 times in the head, a teacher witnessed, giving him
huge bruises, and head and ankle injuries, neurologist wrote 4k off exams and sports for a month due to this
on-campus assault, boy also put garbage for months in my son's locker and threw away his books etc, for
which digs was punished,, and this boy was never punished. The MS principal is vindictive and unfair. in Dr.
Osroff's penis post-it suspension - he gave N@Pan lunch suspension , for drawing what he saw as “graphic”
penises and running around the gym with them on kids back. It was irrelevant to Osroff that the Nick has
dysgraphia, and could not possibly draw graphic penises, and that ten other kids were doing the same thing,
yet Nick was the only one suspended. The Superintendent expunged this from@m@R's record, as it was
ridiculous.

K's other suspension was for calling a boy a “fagot” when Mk caught him throwing garbage in his locker,
which the boy had been doing for months!

- \@@K is adventurous - yes, not "without fear" - he will try new things and loves all sports and travel. Some view
this as positive, not negative.

- CONNER'S TEACHER RATING -(defiance, aggression, peer relations) this was disputed when Ms. Berman,
the school psychologist, falsely reported it, and we asked for any evidence, from any teacher report that ia
had ever, ever, been aggressive ~- SHE COULD NOT PROVIDE A SINGLE TEACHER COMMENT TO SUPPORT

5/15/19, 4.08 PM
Yahoo Mail cB Ootea Cy Naga Soe PE MRE nt 43° File BRB PSH shop epee a ters mesa ret A Pg PERAN..

3 of 4

THIS. E-mail from Dr. Grossman supports that this finding would be removed, and he said that was “clinically
insignificant". Regardless, it was agreed that her “report” would not be included in djals's record.

- Dr. Onis writes that @iek said “he does not think abut how other people fee! and are affected and does not
think about the consequences of his actions" - he does not say this at all, she keeps trying to get him to say it,
but he does not. ,

Orris writes that ek said several times that he likes to shock people. Again, twisted, as she asks him several
times if he likes to shock people. He states again that he was only joking. ,
Dr. Orris asks him if he was trying to scare the kids who silly stringed his house ( it was much more than silly
stringing) - and he said, no they know me, they know | was joking. He told her several times that they knew he
was joking, but she did not put that in the report. She twisted his words again.

Mex responds to Dr. Orris that he wants to be a doctor or a policeman. She ignores the doctor part and drills on
police, and keeps asking him if he wants to be a cop to have power over others etc/ she ask this several times.
He telis her, which she omitted, that he likes all his cluster teachers this year, and that he has liked most of his
teachers, except his English teacher last year, Mrs. Cafaro. She keeps trying to get him to say that he does not
like adults, but he does not fall for it (Mrs. Cafaor is a 7th grade English teacher, who is despised by many,
many students, especially boys - she humiliates them in class, she punished them , she apparently has severe
moods swings, according to kids, and she offers kids no homework days to tattie on other kids. | have heard so
many boys complain (unsolicited) about how she humiliates them, and they really dislike her, saillliek is not the
only one. | would say that many kids have been traumatized by her.

Dr. Orris rejected my offer to give her al! the positive letters of recommendation we have from MN@R's coaches,
music teachers, prior teachers who have known him since he was very young, from his current tutors, or
anyone. | told her that he seemed traumatized form his chat with her. He looked as if he was about to cry.

| did not “minimize” the nature of the texts. | agreed that they were offensive, but they were private, and taken
out of context, and M@wiedid not put them on social media, his friend Pat Mckeever did, without@jigk knowing.
@®ek did not do any of these 'acts" and was friendly with these kids the whole week after and discussed it with
other kids. It was impulsive, stupid - Dr. Orris rejects the idea that an adolescent might not foresee the
consequences of sending impulsive texts to a friend privately on a Saturday night, might lead to a suspension a
week later. She rejected the idea that executive function deficiency would influence his ability to foresee the
consequences of his privates texts. | tell her , when she states that they are pre-mediated, that the other boy
started the conversation, and was the one who was editing them and simultaneously feeding them on
instagram, while he was also telling Rex to stop, i.e. to downplay his own involvement. He also “edited out” his
own curse words etc. But Dr. Orris was not interested and did not seem to think executive function relates to
young teen behavior in this instance.
Again, | did not downplay the texts, | said | thought the punishment was way to severe and unfair, since the
other boys were not even questioned about attacking our house, teasing MB as a "sped" etc,
NAB does not have an “arrogant” tone with her at all, but it is obvious he does not trust her. Who would? The
questions are aggressive and leading- why would a kid, or anyone open up to her in that situation?

She states that “both parents” , as well as Jick, voiced negative feelings about the school. Blatant lies. My
husband was not ever there. Magik says he likes school, likes his teachers and friends, but he thinks Dr. Osroff
treats him unfairly. and He did not like Mrs. Cafaro in 7th grade. Dr. Orris completely lies there.

Her conclusion is comical, She keeps concluding “It is possible he could be more defiant and angry? Of course
it is possible, but here is zero evidence and never actually did any of those things, nor threatened these kids
directly. She concludes "it is not clear why he became so angry etc over Halloween pranks" (they were much
more than Halloween pranks), " No evidence at all, groundless score on BASC which will be removed, as
promised, since zero evidence for that, and she admits that it is not possible to make an assessment. (basically
because she was so aggressive and dishonest, @#Ek did not want to speak to her). He actually speaks a lot, and
answers all her questions, when she is not asking the “leading” questions to suit her objective. | could say “ it is
possible that Dr. Orris is using her training as a psychiatrist to cause harm to children, by misrepresenting
answers, and paint kids in a negative light to help Districts’ agendas, but | have no proof?

5/15/19, 4:08 PM
Yahoo Mail Fe: Gan City Midi School prych introenion. pla yahon comer! messages AL AdhgBTTDpsRXN..

Basically, when all the untruths and leading question answers are removed from this report, and Dr. Osroff's
penis suspension and the unsubstantiated CONNER'S TEACHER RATING are removed, as already promised
and agreed by Dr. Feirsen and Dr. Grossman,- what is left except this fabricated report, full of untruths, which
can easily be refuted with the actual interview.

Please send us the amended report as soon as possible, so we can get a competing report.

Thanks Qua”

SUMMARY -

It is clear from the "interrogation", that Dr. Orris came in with a preferred narrative, and twisted the answers to
match that conclusion. Dr. Orris put words in his mouth throughout the interview, and left out all the positive
comments and falsely portrays Nicholas as not being talkative, and being “arrogant”, when he would not allow
he to put words in his mouth. Dr. Orris kept repeating questions over and over, to try to get sR to answer yes,
incriminating himself, but he would not comply. | would recommend that this type of interrogation never be
permitted to be inflicted on a student in GC, or any district again. My son realized from the first badgering,
repetitive questions about stealing, that Dr. Orris was not playing fair - and | realized when | entered the room
that he was very upset and traumatized by what you had said and done during Dr. Orris' time with him, and |
would strongly recommend that no other student have this style of interrogation inflicted on them. | also
demand that this report be amended to reflect the actual interview, and not this twister interpretation presented
in Dr. Orris summary.

40f 4 5/15/19, 4:08 PM
Yahoo Mail -Re: Threat evalpeipoo. j—B-ARL Document 43 Fiche yahop com dlgearchikeypont-feepalmessages/ ANQUZL..

1 of 4

Re: Threat evaluation

     

Pena ch

To:  Abruzzoll@gcufsd.net
Cc:  Abruzzol1@gcufsd.net; appiariusm@gcufsd.net; thutchinson@guerciolaw.com

Bcc: @unQlltinerqmondyabomess =~

Date: Thursday, September 15, 2016, 1:39 PM EDT

oI

—— —

Further to my wife's response below.

You blatantly state here that you 'shared" with Dr. Oris that@iiggk made those threats to other students directly,
and you "shared" with Oris that MB wrote ALL those "Gangsta" threats? You have no idea if he did write all of
them or not, and you have zero proof that he did. In fact, several MS students were writing them, the Ms
student who received them, edited them, the Ms boys sent them as a Halloween prank, in their gangsta
costumes. The schoo! district is very aware of this as well as the names of the other boys yet they chose not to
act against them .

Most importantly, you admit that you told Oris BK wrote therm as direct threats? And as my wife pointed out,
you lied to us about the premise of the evaluation? Your omission of the mitigating circumstances of Halloween
costumes etc, is most telling? WHY DID YOU LIE TO ORIS THAT $9 WROTE ALL THOSE TEXTS, AND WHY
DID YOU PRESENT THEM TO HER AS DIRECT THREATS? WHY DO YOU GIVE HER A DISTORTED, SLANTED
HISTORY? Why didn't you give her all the positive teacher comments, recommendations etc. ?? You
intentionally wanted a negative report.

Are you going to correct this? You lied about the premise of the evaluation and you lied to Oris about QZ
actions and his history? All to cover up a vindicate suspension? Have some common decency and fix your
shameful actions which resulted in this very expensive (for GC) and defamatory Oris report.

How dare you pass judgment on our son, when your actions are so deplorable and slanderous.

Sent from my iPhone
Cc. .

Serr ris

   
     
   

- On Sep 15, 2016, at 12:18 PM, os aa eeT ta

Mrs. Abruzzo,

You lied to us verbally, and in writing. We would never have agreed to a “threat assessment" - you
definitively told us, in writing also, that f@l—&k was being evaluated to help him integrate back to
school. The evaluation stemmed from missing school for three months - it was never, every
proposed as a “threat assessment". Do you understand the word “allegations” - they were
allegations, never proven or verified, and under investigation proved untrue. My son never
threatened other children, he, and other MS students, were speaking third-party, to another MS
student, in thug gangsta persona, in their Halloween costumes on Halloween day! Your
ommission of context, and presentation as a direct threat, changes the weight of the “allegations”.
The gangsta “threats” in writing, were written by several MS students, not just @ik and not
directly. You mispresented ail this to Dr. Oris as fact, not as the wildly unsubstantiated, and

 

5/14/19, 5:35 PM
Yao Mail Be Test evaluation JFB-ARL Document 43. Fild te ppethyabopseeeagerc ae aes Spare AN -

2of 4

distorted threats that they actually are?

You lied to us, and put our son through a traumatic psych evaluation to justify an illegal
suspension? You hurt my son.

| am filing a report on you. You gave false and defamatory information to Oris to hurt our son, and
present him in a negative light.

| will make sure your record reflects what you have done - the difference is my allegations will be
proven. Unlike MR you have actually committed a serious violation.

it's obvious an attorney wrote your response, but if | were you | would make sure that Oris report
is expunged.

eas

p.s. first response was penned on phone, forgive typos

 

 

From: "Abruzzo, Lynette" <Abruzzo” Egeutsc. net>

To: : TED § ahoo.com>

Cex <SiammTEan90 COM>; “Appiarius, Maureen"
<appiariusm@acufsd.net>

Sent: Thursday, September 15, 2016 11:57 AM

Subject: Re: Threat evaluation

   
 

Dear Mr. & Mrs-<4giiuete

| am in receipt of your email wherein you question why Dr. Oris referred to the
psychiatric evaluation as a threat assessment. Please note the evaluation performed

“| by Dr. Oris stemmed from a student suspension matter wherein there were allegations

that your child threatened to harm other children, attack their homes and bully another
student until the other student committed suicide. These allegations and statements,
which were in writing, resulted in a resolutiofi agreement wherein the parties agreed
that a psychiatric evaluation would be performed. A psychiatric evaluation
necessarily encompasses a threat assessment when allegations such as the ones
shared with Dr. Oris are present. Any findings with regard to his mental state could
then lead to more comprehensive interventions, treatments or further evaluation as
determined by the CSE. As she presented during the FERPA hearing, Dr. Oris was
unable to come to any definitive conclusions regarding your child, other than
confirming his diagnoses of ADHD.

With regard to removal of the report, Dr. Appiarius will determine whether all or part of
the report will be removed from his middle school records.

5/14/19, 5:35 PM
Yahoo Mail Re: Theat evapo, JFB-ARL Document 43. File eel Ppstlyehor-com/diseareh ney pond fpmnalmessiges! ANqE21..

30f4

 

Lynette Abruzzo

 

 
 

Sent: Tuesdat September 13, 201 6 4:
To: Abruzzo, Lynette

Cc: Siguuehbinade.

Subject: Threat evaluation

Dear Mrs Abruzzo,
We wish to meet with you ASAP to hear why you misled us about the psych
evaluation done by Dr. Oris? You wrote to us twice they it was being carried out to
help g@% adjust back to school - Oris confirmed this as well to myself and (& at the
end of her interrogation when | asked her if she wanted teacher and coach
recommendations, which she declined. So both you, and Oris lied, forced my son to
endure that traumatic and upsetting interrogation by Oris, under false pretenses?
In addition, Oris stated they you have her all the false and unverified information, and
non-existent test results? What was your goal? By giving Oris false tests indicating
aE and unverified facts about Rhr Halloween events and attributing them all.

, you were blatantly trying to portray wk i in a negative light - what is wrong
wan you? What kind of person , would or could , do that to a 13 year old?
Oris is definitely negligent by ignoring his diagnoses and the connection to behavior,
and her omission of mitigation circumstances, and twisting of facts, but you obviously
gave her all the false information to support your desired outcome - to paint my son in
a false , negative light - and you intended to keep that in his record ? How many kids
have you done this to? That will be investigated. Also, Ms. Hutchinsons obviously
rehearsed and planned questions and answers with Oris fooled no one. Oris has no
credibility.

Please advise immediately why you lied to us about they traumatic Oris evaluation?
And you have fought for months to keep that report, full of lies you supplied, on his
record

| would suggest you need to be evaluated?

Pls advise ASAP when and how you will personally get that file removed ? If not ,
please explain why you are keeping it in his file?

Caso
Sent from my iPhone

Save a tree--please don't print this e-mail unless you really need to. GO GREEN! This
email and any files transmitted with it may be confidential and are intended solely for
the use of the individual or entity to whom they are addressed. If you have received
this email in error please notify the system manager. Please note that any views or

5/14/19, 5:35 PM
Yahoo Mail -Re: Threat. ¢vAp$H98.00.5FB-ARL Document 43 Fild MR Peep Ras ERSh Ay Pt Soe Ne

opinions presented in this email are solely those of the author and do not necessarily
represent those of Garden City Public Schools. Finally, the recipient should check this
email and any attachments for the presence of viruses. Garden City Public Schools
accepts no liability for any damage caused by any virus transmitted by this email.

4of 4 5/14/19, 5:35 PM
2 of 4

i - ~ me MES WHE wt BUpS.// Mal. Yaloo. COM d/TOlGers/ L/Messages/ AIRC ZMVUAREIT VA...
Case 2:18-cv-01890-JFB-ARL Document 43 Filed 05/15/19 Page 29 of 31 PagelD #: 710

: ch Appiarius will be another waste of District funds, for these semantic
ercio must be thrilled! or is a retainer. | will investigate that.

APPEAL IF THE ORIS REPORT WILL REMAIN ON HIS MS. REGORD ?
have a time-frame issue to deal with ASAP?

 

———- Forwarded Message ——
From: eantesre@giiugnion solees Commeuehion@ughaascom>

To: Maureen Appianus <appiariusm@gcufsd.net>; Robert Feirsen <feirsenr@gcufsd.net>; Board of Education
<boe@gcufsd.net>; GigucSilende <Gueeswereg@yugl Cteagm>; Lynette Abruzzo <abruzzolt @gcufsd.net>;
“carylomd@gmail.com" <carylomd@gmail.com>; Lisa Hutchinson <Ihutchinson@guerciolaw.com>

Sent: Monday, September 26, 2016 1:14 PM

Subject: Oris Determination

  
 

Dear Dr. Appiarius, BOE,
We received Dr. Appiarius' determination on the Oris psych report moments ago.

My first impression was pity for the students of GC who lost so much money on this Oris saga, as it's
very clear Guercio and Guercio carefully wrote it, to exonerate all the school admin and Oris, but your
letter to clear the adult crimes, defames and hurts our son again?

Unfortunately, Appiarius' letter doubles-down on the crimes against our son and justifies them, which is
unacceptable and | will appeal her “determination and contusion”, until justice is rendered.

While the conclusion, that the Oris report will be permanently removed from our son, Nicholas Wende'
educational record, is the only falr and logical outcome - the reasons for the "conclusion" remain
defamatory, and need to be rectified. Also, WE NEED CLARIFICATION THAT THE ORIS REPORT WILL
ALSO BE PERMANENTLY REMOVED FROM THE MIDDLE SCHOOL RECORD?

Your stated reasons for your decision REMAINS DISHONEST AND DEFAMATORY - you essentially
justify the deeply flawed and erroneous Oris report, the traumatic interrogation, the written and verbal
ties of Mrs. Abruzzo to us, and our son about the purpose of the Oris psych evaluation, so she trick us
and subject Nicholas to this interrogation, In your "determination", you give away the callousness of
how you handled my son's life, with your statement - “the information in the psychiatric evaluation is
not misleading, or inaccurate", hence you are saying that this extremely negative report about my son,
which was read aloud and distributed at a 504 meeting, to his embarrassment, in front of teachers he
likes and admires - is accurate and fair?

Please change your justification. Your whitewashing of what was done and falsely written about my son,

5/15/19, 2:25 PM
Yahoo Mail - Fy; Oxis Determination; Please advise if Oris willbe. ii ttp:fmpail-yabop,com/dfolder/messazes! AHKe?HOARDY VX...”

30f 4

add insult to a serious injury.

| could refute and disprove almost every sentence in Appiarirus' “final determination” and will do so on
an appeal, if you do not change it. Again, you pulled an “Oris” by omitting key details, which would
prove the Oris report as the sham It is.

TO NAME A FEW OF THE BLATANT LIES IN THE APPIARIUS DETERMINATION:

Oris omits to say that @jgk told her , as he told Osroff, that he wrote the text relating to school. He never
admitted to all the texts, to the contrary, it clearly states in the texts that other kids were with him.

Oris fails to include the fact that the Halloween texts were not direct, were third party, private, and were
actually distributed by another Middle School student, geek Melseerer. She omits all the mitigating
circumstances of Halloween, other kids, that 43K was the only one targetted by Osroff, the plastic gun.
Those facts did not fit the narrative Abruzzo asked for.

Dr. Oris writes in her report, and directly attributes, that $B wrote all those texts, as threats to other
students. That is not true, she has no proof, and she did not include what he told her. She implies that
they were direct threats, and nothing to do with Halloween. There was never a hearing, or an
Investigation? Just Osroff forcinggEk , Without a parent, to admit he wrote one text related to the
school. The full investigation of all the texts was never carried out.

Dr. Oris and Abruzzo lied to us about the reason for the “psych evaluation" - we were never told it was a
“threat assessment" - abruzzo lied in writing, and we would never have agreed.

Why, and who, ever told Oris that she was evaluating GK to seo if he was "a danger to himself or
others® - this is post facto information and defamatory? Again, part of Abruzzo's trick to get us to agree
to the Oris interrogation.

-The reports by the three other doctors, were written in direct response to the Oris report. They all
laughed at the obvious intent and sloppiness of her report.

- Oris dectined all positive reports about gj, his character, his completely clean history etc, so she
was not doing a threat assessment, but did not want background?

- Appairlus fails to mention that Oris did not make statements during the "hearing’ Ms. Hutchinson had
obvoiusly pre-orchestrated questions and answers, and we were denied the right question Oris on
anything.

- Inthe Oris report, she refers to a BACS exam indicating (QAR, as high on aggression, and THIS
REPORT WAS NEVER DONE! Mrs. Abruzzo confirmed in writing that the BACS report , which Oris used
to justify "aggression" was never even carried out on (@k? The District lied about it to Oris? or did Oris
make it up. (The Connors rating by Katie Berman, also misleading, Is a different test and obvously used
by Appiarrisu in this determination to deflect)

- THE MOST DEFAMATORY, OFFENSIVE AND INACCURATE PART OF THE ORIS REPORT, which
Appiarius writes is all true, is the summary of what happened on Hallloween here, in my home, and how
Oris attributes all of it to (Pk, and how Oris twists the events, in her report, to make them more
menacing, by ommitting the surrounding circumstances, and actions of afl the other kids. She makes It
appear as If he is sitting alone, writing threats? which is so far from the events of that day. Oris was not
interested in the truth, only how she could take bits of truth and frame them negatively to hurt my son.

| could refute so much more in the Appiarious determination, but this conveys this dishonesty of here
“expensive” determination.

Hence, Dr. Appairius, while you finally came to a just conclusion, (AS LONG AS MS RECORD IS ALSO
PERMANENTLY REMOVED), you must reflect the truth in your “Determination”.

Also, please confirm that this will also be permanently removed from the Middle school file - the true
perpetrator of this whole mess is Dr. Osroff, his vindictiveness is obvious, and he can not be trusted
with such a false and defamatory document in his care.

If not , we will carry on with Albany, Board of Health on Oris etc..

5/15/19, 2:25 PM
V AHKe2HOARDYVX...
ete ae

Yahoo Mail Fw;,Oris Determination y Please advise if Oris willbe. 2 | oHMDSS/ mail yahoo comidifolsers
No whitewashes accepted here.

Thanis,

Cormeen”

e

5/15/19, 2:25 Ph

4of 4
